DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 March 2021 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 recites determining an adjustment to a sleep schedule or an environmental factor based on cognitive information related to a sleep cycle of a first organism, and adjusting the sleep schedule or environmental factor based on the determined adjustment. 
The limitations of determining the cognitive information, determining the adjustment, and adjusting at least one of the sleep schedule and environmental factor, as drafted, are each a process that, under the broadest reasonable interpretation covers performance of the limitations in the mind. That is, nothing in these claim elements 
This judicial exception is not integrated into a practical application. In particular, claim 11 only recites one additional element—using an interface to output a recommendation. The interface in this step is recited at a high level of generality (i.e., as a generic interface performing a generic computer function of outputting information to a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an interface to output the recommendation amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 12-15 and 17-19 depend from claim 11 thus recite the same abstract idea. These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as they merely recite additional steps that, as drafted, in their broadest reasonable interpretation, covers performance of these limitations in the mind or by vocal expression by a user.
Claim 16 depends from claim 11 thus recites the same abstract idea. The claim recites determining the cognitive information using a camera, thermometer, microphone, or a vibration sensor. These additional elements do not integrate the abstract idea into a practical application because this determining step is recited at a high level of generality (i.e., as a general means of gathering cognitive information for use in the “determining an adjustment step”), and amounts to mere data gathering, which is a form of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,967,739 (Auphan) in view of U.S. Patent Application Publication No. 2017/0065792 (Bonvallet et al.), U.S. Patent No. 9,474,876 (Kahn et al.), U.S. Patent Application Publication No. 2018/0078198 (Reich et al.), and U.S. Patent Application Publication No. 2017/0258398 (Jackson).
Regarding claim 11, Auphan teaches a method of facilitating healthy sleep (abstract), comprising: determining cognitive information relating to a setting or a circumstance impacting a sleep cycle of a first organism (col. 6, line 59-col. 7, line 33; col. 11, lines 5-39); determining an adjustment to at least one of a sleep schedule and an environmental factor based on the cognitive information (col. 6, lines 37-58; col. 7, Figure 2, sleep system interface component, 262) to the organism (col. 8, lines 49-64). Auphan does not teach the adjustment to the sleep schedule or the environmental factor is based on a first schedule indicating a plan for daytime activities. 
However, Bonvallet et al. teaches a method of facilitating healthy sleep (abstract), comprising: determining cognitive information relating to a setting or a circumstance impacting a sleep cycle of an organism (physiological and environmental data gathered, [0039]-[0040]; [0054]-[0060]; [0066]); determining an adjustment to at least one of a sleep schedule and an environmental factor based on the cognitive information and a first schedule, wherein the first schedule indicates a plan for daytime activities (light and sound programs are recommended to the user according to the summary of the user’s daytime activities and other environmental and physiological data gathered impacting sleep, [0015]; [0082]-[0096]; 0103]-[0119]; [0133]; [0136]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Auphan such that the determination of the adjustment is additionally based on a first schedule indicating a plan for daytime activities as taught by Bonvallet et al., because Bonvallet et al. teaches considering a schedule indicating a plan for daytime activities in addition to physiological and environmental data to determine a recommended adjustment to a sleep schedule or an environmental factor for a user better tailors the recommended adjustment to the 
However, Kahn teaches a method of facilitating healthy sleep (abstract), the method comprising: determining cognitive information over time relating to a setting or circumstance affecting a sleep cycle of a first organism (Figure 2A; col. 4, lines 20-60; col. 5, line 66-col. 6, line 48); determining an adjustment to at least one of a sleep schedule and an environmental factor based on the cognitive information, a quality or texture of a sleeping aid, automatically adjusting the environmental factor based on the determined adjustment, and making a recommendation regarding the adjustment (col. 5, lines 62-65; col. 6, lines 32-42; col. 7, lines 35-40; user requested to make adjustment to bedding, col. 8, lines 44-57 and col. 9, lines 33-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Auphan and Bonvallet et al. such that the adjustment is based on a quality or a texture of a sleeping aid, such as bedding or bed softness, as taught by Kahn et al., because Kahn et al. recognizes that making adjustments to sleeping aids such as bed softness and bedding may improve sleep quality for the user (col. 1, lines 12-25; col. 1, line 67-col. 2, line 20; col. 8, lines 44-57 and col. 9, lines 33-45). Auphan, Bonvallet et al., and Kahn et al. do not specify generating a teaching recommendation explaining the adjustment.
However, Reich et al. teaches a method of facilitating healthy sleep (abstract), comprising: generating a recommendation explaining an adjustment to a sleep schedule or an environmental factor, and teaching sleep independence to the organism by outputting the recommendation via an interface (Figure 1, touchscreen, 9) ([0040]). It 
However, Jackson teaches a method of facilitating healthy sleep (abstract; [0059]), comprising: determining cognitive information relating to a setting or a circumstance affecting a sleep cycle of an organism (“sleep plays a large role in the cognitive development of children”, [0028]; sensors 1014 monitor indicators related to sleep cycles such as motion, “heart rate, breathing rate, brain activity, body temperature, etc.”, [0052], [0059], [0061]); determining an adjustment to a sleep schedule or an environmental factor based on the cognitive information, and automatically adjusting at least one of the sleep schedule and the environmental factor based on the determined adjustment (environmental factors such as light, sound, or aromatherapy, or a schedule factor such as wake time adjustment recommended by programming of control unit based on determined sleep cycle or condition of the child user following interpretation of sensed information: [0042]; [0051]-[0052]; [0055]-[0056]; [0063]-[0064]); and communicating recommendations to the organism to promote the neurological development of the organism (user interface: [0056]; [0064]; [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Auphan, Bonvallet et al., Kahn, et al., and Reich et al. to facilitate healthy sleep of a child, such that the recommendation 
Regarding claim 12, Auphan in view of Bonvallet et al., Kahn et al., Reich et al., and Jackson et al. teaches all the limitations of claim 11. Auphan teaches generating a prediction relating to the cognitive information (col. 7, lines 41-55; col. 13, lines 2-11 and lines 25-28).
Regarding claim 13, Auphan in view of Bonvallet et al., Kahn et al., Reich et al., and Jackson et al. teaches all the limitations of claim 11. The modified method of Auphan, Bonvallet et al., Kahn et al., Reich et al., and Jackson et al. teaches adjusting the sleep schedule includes adjusting a wakeup time (Auphan: col. 7, lines 41-55; Jackson: [0055]-[0056]).
Regarding claim 14, Auphan in view of Bonvallet et al., Kahn et al., Reich et al., and Jackson et al. teaches all the limitations of claim 11. Auphan teaches adjusting the environmental factor includes adjusting at least one of: music and light adjustment (Auphan: col. 6, lines 37-54; Jackson: [0055]-[0056]).
Regarding claim 15, Auphan in view of Bonvallet et al., Kahn et al., Reich et al., and Jackson et al. teaches all the limitations of claim 11. Auphan teaches adjusting 
Regarding claim 16, Auphan in view of Bonvallet et al., Kahn et al., Reich et al., and Jackson et al. teaches all the limitations of claim 11. Auphan teaches determining the cognitive information using at least one of: a thermometer (Figure 2, temperature sensor, 232) and a vibration sensor (Figure 2, movement sensor, 222) (col. 6, lines 11-36).
Regarding claim 17, Auphan in view of Bonvallet et al., Kahn et al., Reich et al., and Jackson et al. teaches all the limitations of claim 11. The modified method of method of Auphan, Bonvallet et al., Kahn et al., Reich et al., and Jackson et al. teaches determining an internal clock based on an age of the first organism (Jackson: [0066]-[0067]).
Regarding claim 18, Auphan in view of Bonvallet et al., Kahn et al., Reich et al., and Jackson et al. teaches all the limitations of claim 11. The modified method of method of Auphan, Bonvallet et al., Kahn et al., Reich et al., and Jackson et al. teaches adjusting one of: music, light, and an alarm (Auphan: col. 6, lines 37-54; col. 13, lines 6-28; Jackson: [0055]-[0056]).
Regarding claim 19, Auphan in view of Bonvallet et al., Kahn et al., Reich et al., and Jackson et al. teaches all the limitations of claim 11. Auphan teaches generating the recommendation based on at least one of: a surrounding, a schedule, an occurrence, and a context relating to the first organism (col. 6, lines 11-58; col. 7, lines 17-33).
claim 20, Auphan teaches a non-transitive program product to facilitate healthy sleep (col. 14, lines 17-51), the program product comprising: a computer readable storage medium having computer readable program code embodied therewith (col. 14, lines 17-51), the computer readable program code being executable by a processor to determine cognitive information relating to data impacting a sleep cycle of a first organism (col. 6, line 59-col. 7, line 33; col. 11, lines 5-39), to determine an adjustment to at least one of a sleep schedule and an environmental factor based on the cognitive information (col. 6, lines 37-58; col. 7, lines 41-55; col. 12, line 66-13, line 22), to automatically adjust at least one of the sleep schedule and the environmental factor based on the determined adjustment (col. 6, lines 37-58; col. 7, lines 41-55; col. 9, lines 14-17; col. 13, lines 12-32), and to teach sleep independence to the organism by outputting the recommendation via an interface (Figure 2, sleep system interface component, 262) (col. 8, lines 49-64). Auphan does not teach the adjustment to the sleep schedule or the environmental factor is based on a first schedule indicating a plan for daytime activities. 
However, Bonvallet et al. teaches a non-transitive program product to facilitate healthy sleep (abstract), the program product comprising: a computer readable storage medium having computer readable program code embodied therewith ([0060]), the computer readable program code being executable by a processor to determine cognitive information relating to a setting or a circumstance impacting a sleep cycle of a first organism (physiological and environmental data gathered, [0039]-[0040]; [0054]-[0060]; [0066]); a correlation module configured to determine an adjustment to at least one of a sleep schedule and an environmental factor based on information relating to a 
However, Kahn teaches a non-transitive program product to facilitate healthy sleep (abstract; col. 11, lines 48-57), the program product comprising: a computer readable storage medium having computer readable program code embodied therewith (col. 11, lines 48-57; col. 12, lines 25-42), the computer readable program code being executable by a processor to determine cognitive information over time relating to a setting or circumstance affecting a sleep cycle of a first organism (Figure 2A; col. 4, lines 20-60; col. 5, line 66-col. 6, line 48); determine an adjustment to at least one of a sleep schedule and an environmental factor based on the cognitive information, an absence or presence of a sleeping aid, automatically adjusting the environmental factor 
However, Reich et al. teaches a non-transitive program product to facilitate healthy sleep (abstract; [0053]), the program product comprising: a computer readable storage medium having computer readable program code embodied therewith ([0053]), the computer readable program code being executable by a processor to generate a recommendation explaining an adjustment to a sleep schedule or an environmental factor, and teaching sleep independence to the organism by outputting the recommendation via an interface (Figure 1, touchscreen, 9) ([0040]; see Figures 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the program of Auphan and Bonvallet et al. to include explaining the recommendation as taught by Reich et al., because providing such an explanation to the user improves the user’s understanding of how to achieve better 
However, Jackson teaches a non-transitive program product to facilitate healthy sleep (abstract; [0059]; programmed processor, [0053] and [0062]), the program product comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code being executable by a processor to determine cognitive information relating to a setting or a circumstance affecting a sleep cycle (“sleep plays a large role in the cognitive development of children”, [0028]; sensors 1014 monitor indicators related to sleep cycles such as motion, “heart rate, breathing rate, brain activity, body temperature, etc.”, [0052], [0059], [0061]); determine an adjustment to a sleep schedule or an environmental factor based on the cognitive information, and automatically adjusting at least one of the sleep schedule and the environmental factor based on the determined adjustment (environmental factors such as light, sound, or aromatherapy, or a schedule factor such as wake time adjustment recommended by programming of control unit based on determined sleep cycle or condition of the child user following interpretation of sensed information: [0042]; [0051]-[0052]; [0055]-[0056]; [0063]-[0064]); and communicating recommendations to the organism via an interface to promote the neurological development of the organism (user interface: [0056]; [0064]; [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the program product of Auphan, Bonvallet et al., Kahn et al., and Reich et al. to facilitate healthy sleep of a child, such that the recommendation related to the schedule or environmental factor promotes the 
Regarding claim 22, Auphan in view of Bonvallet et al., Kahn et al., Reich et al., and Jackson teaches all the limitations of claim 11. The modified method of Auphan, Bonvallet et al., Kahn et al., Reich et al., and Jackson teaches the quality or texture of the sleeping aid comprises a softness or texture of a pillow or blanket (Kahn et al.: bedding, bed softness, col. 8, lines 44-57 and col. 9, lines 33-45; see discussion for claim 11).
Response to Arguments
Applicant’s arguments, see page 6, filed 26 March 2021, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 21 January 2021 have been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 26 March 2021, with respect to the rejection of claim 1 and its dependents under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 21 January 2021 have been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 26 March 2021, with respect to the rejections of claims 11-20 under 35 U.S.C. 103 citing at least Auphan, Bonvallet et al., 
Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teach and/or fairly suggest the apparatus of claim 1, comprising: a correlation module configured to determine an adjustment to a sleep schedule or an environmental factor based on the cognitive information related to the sleep cycle of the first organism, a first schedule indicating a plan for daytime activities, and a second schedule indicating a plan for upcoming daytime activities of a second organism, within the context of the remainder of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791